MEMORANDUM **
We have reviewed the petition for review, the stay motion, and the record. Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner cannot prove his “removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a U.S. citizen or lawful permanent resident.” as required under 8 U.S.C. § 1229b(b) because petitioner had no qualifying relatives at the time of the hearing. Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.